DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 06/30/2020. Claims 1-20 are pending in the Application.  
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 and 03/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Claim Objections
Claims 13-20 are objected to because of the following informalities: 
Claims 13-20, line 1, change “At least one computer-readable storage medium” to “A computer-readable storage medium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations recited in Claim 1, an apparatus.....configured to “stochastically apply a quantum gate to the first qubit”, and in Claims 6, 13, “stochastically determining whether to apply a quantum gate to a first qubit”, render the Claims indefinite. It is unclear how  one of ordinary skill in the art is able to determine how to apply a quantum gate in a probabilistic manner as to distinctly claim the subject matter. The specification merely describes “the apparatus may be configured to stochastically apply the quantum gate to the first qubit with a probability of 0.5” which is not adequate information to define the sublet matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1, 6  and 13 recite an abstract idea, under Step 2A Prong 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, according to the limitations,  
Claim 1, “an apparatus coupled to the first qubit and configured to stochastically apply a quantum gate to the first qubit”  
Claim 6, “stochastically determining whether to apply a quantum gate to a first qubit” “applying, in response to stochastically determining to apply the quantum gate, the quantum gate to the first qubit”  
Claim 13, “stochastically determining whether to apply a quantum gate to a first qubit” “applying, in response to stochastically determining to apply the quantum gate, the quantum gate to the first qubit”.  
 For example, the above limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a “processor” (as illustrated by the exemplary computer system of FIG. 12, or one or more computing devices or one or more processors of one or more computing devices that may be programmed to execute the computer-executable instructions).  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor performing operations” language, such as using instructions to perform the above limitations, in the context of these Claims encompasses the user performing the limitations in the mind. 
For example, but for the “by processor that may be programmed to execute instructions” language in the context of this claim encompasses the user thinking without the recitation of a specific device for performing a function, using generic computer components, such as a processor. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, i.e. a processor, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application, under Step 2A Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance. In particular, the claim recites additional elements using a processor to perform operations, i.e. “a computer-readable storage medium encoded with computer- executable instructions that, when executed by a computer, cause the computer to carry out a method” in Claim 13. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere software instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform instructions amounts to no more than mere software instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Additionally, the software instructions must produce a useful, concrete and tangible result otherwise the claims fail the 35 U.S.C. 101 statutory requirement. The software constitutes an abstract idea without any tangible results, and without further reciting any practical applications, for achieving such results.    
 Dependent Claims 2-5, 7-12 and 14- 20 recite no additional limitation that would amount to significantly more than the abstract idea defined in its respective independent claims. The claimed invention does not include significantly more than the judicial exception because applying software instructions to an information processing device for executing instructions to perform operations does not satisfy the requirements of subject matter eligibility under 35 USC 101.
Accordingly, for the reasons provided above, claims 1-20 are directed to an abstract idea, hence, not patent eligible under 35 USC 101.    

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: June 8, 2022
Non-Final Rejection 20220607
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov